t c memo united_states tax_court lee b arberg and melissa a quinn petitioners v commissioner of internal revenue respondent docket no filed date prior to a brokerage account at e trade securities inc was established in the name of p-w for p-w filed a separate_return reporting capital_gain income from activity in the e trade account for ps contend that losses generated in the e trade account are entitled to ordinary_income treatment by reason of a business of p-h as a trader in securities and that various expenses should be allowed as deductions of the securities trading business and or a consulting business of p-h held gains and losses in the e trade account must be attributed to p-w and are capital in nature held further ps are not entitled to expense deductions in excess of those allowed by r held further ps are liable for the accuracy- related penalty pursuant to sec_6662 i r c for roger d lorence for petitioners stephen r takeuchi for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure and a penalty pursuant to sec_6662 in the amount of dollar_figure after concessions the principal issues for decision are whether petitioners are entitled to report claimed gains and losses in ordinary_income on account of an alleged business of petitioner lee b arberg mr arberg as a trader in securities within the meaning of sec_475 whether petitioners are entitled to deduct various business_expenses claimed in connection with the securities trading and or a consulting business of mr arberg and whether petitioners are liable for the sec_6662 accuracy-related_penalty for certain additional adjustments eg to itemized_deductions are computational in nature and will be resolved by concessions made and our holdings on the foregoing issues unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case mr arberg resided in florida and petitioner melissa a quinn ms quinn resided in georgia employment and trading activities mr arberg was born in and graduated from princeton university in with a major in history upon graduation he was employed by the cummins engine company in columbus indiana he worked in the company’s mergers and acquisitions division focusing on financial and valuation analysis after approximately years mr arberg went to work for hemisphere trading company an investment adviser based in memphis the parties filed a stipulation of facts and exhibits at the trial session in jacksonville florida both parties subsequently filed an opening brief including proposed findings_of_fact respondent’s proposed findings incorporated verbatim various of the stipulated facts and petitioners included a number of consistent paraphrases on reply brief petitioners’ response to respondent’s requested findings consists of the following petitioners object to respondent’s requested findings_of_fact in their entirety and request that this court adopt petitioners’ requested findings_of_fact in their entirety while the court has taken the findings proposed in petitioners’ opening brief into account in finding the facts set forth infra the obvious overbreadth of their approach on reply brief complies with neither the letter nor the spirit of rule e in effect this severely truncated approach has deprived petitioners of the full extent of their opportunity to set forth an objection as to each proposed finding of fact afforded by the rule tennessee and he remained there for roughly years at hemisphere trading company mr arberg was in charge of portfolio management trading and his duties included both executing trades and supervising trades executed by other employees during the mid- to late-1990s mr arberg also served on the board_of directors of the company si diamond technology inc and provided consulting services to the entity the consulting services were directed toward conducting a valuation relating to a proposed merger and acquisition transaction mr arberg’s compensation_for that work consisted primarily of stock_options which mr arberg apparently sold at a gain in the late 1990s sporadic additional services may have been provided to si diamond technology inc or a successor entity in the early 2000s following his work at hemisphere trading company mr arberg’s next principal employment was for lasertron a subsidiary of oak industries inc lasertron was involved in the fiber optics and photonics business and mr arberg was engaged in to provide a valuation of that business again with a view towards a potential merger or acquisition transaction the work culminated with the signing in november of and the closing in january of of an agreement for the sale of oak industries inc and its lasertron subsidiary to corning inc creating a division referred to as corning lasertron mr arberg’s work for lasertron ended with the closing of the sale he was compensated with salary and stock_options which options he exercised in early ms quinn was born in and graduated from the university of delaware in with a major in economics she then went to work for lehman brothers inc in new york city she was employed as an institutional trader executing at the institutional desk trades of large blocks of stock for major accounts mr arberg and ms quinn met through her role as a sell side trader and his as a buy side client of lehman brothers inc during his employment at hemisphere trading company ms quinn took a position as an institutional trader with salomon smith barney inc in atlanta georgia in or mr arberg and ms quinn were married in atlanta in may of mr arberg began buying and selling securities for his own account in and he continued that activity through at least petitioners testified that by mr arberg had begun to invest in extensive computer and telecommunications equipment and access to specialized stock information services such as those referred to as the bloomberg and instanet systems mr arberg concentrated his activities in industry sectors with which he had experience particularly those involving telecommunications and fiber optics he described his strategy as follows a i would without a doubt consider myself a position trader where you’re taking the position versus someone who is trying to trade for tics ticks when i say tics i mean if a stock is trading pincite a tic trader would buy a sic and try to sell it pincite make cents and say thank you and goodbye i mean that’s something that i felt i was ever sic good at i understand the fundamentals of a company so i did position trading you know position trading is probably to percent of the trading done on wall street q a what was the average length of time that you held each position well the average length of time can’t be predetermined whereas a tic trader would say okay i’m buying pincite as soon as it hits i’m out and gone and if it trades pincite i’m out because you’re playing for the tics a position trader would say that this and relative to other groups on my spreadsheet it’s undervalued or overvalued because it’s undervalued it should at least migrate towards the mean that’s what i’m trying to wait for i don’t know how long that migration may be at the same time you’ve got to be careful of your losses i mean i can’t say you know what it’s percent undervalued but this is the way we were paying our mortgage payments so i can think all day long that it’s percent undervalued but if it goes to percent undervalued we’d be mowing lawns q the original for doesn’t show any long term gain_or_loss did you ever hold any positions in for long term gain_or_loss a not on purpose when i say not on purpose that would not be the reason it would happen because i would have a spreadsheet of names and on those names i’d find something that was to percent undervalued if it’s creeping up and it’s now percent undervalued compared to the group there’s no necessary reason for me to sell it just to sell it i’d sell it just because it went above that median valuation q in a q a it would be the same situation in it would be the same situation by mr arberg was conducting securities trades through accounts held in his name at charles schwab and or salomon smith barney at some point during or not clear from the record a brokerage account in the name of ms quinn was opened at e trade securities inc because of employee trading restrictions imposed as a result of her position with salomon smith barney ms quinn was required to and did obtain the permission of her superior to establish the e trade account according to petitioners a principal source of funding for the e trade account was compensation mr arberg received from his consulting work tax reporting petitioners filed separate federal_income_tax returns for and they then filed a joint form_1040 u s individual_income_tax_return for for mr arberg reported wage income of dollar_figure and included with his return a schedule c profit or loss from business for a business characterized as mark to market trading the schedule c the complete copy of mr arberg’s form_1040 for in the record is an unsigned copy provided by petitioners to the internal_revenue_service irs during the examination of mr arberg’s return addressed infra the return was continued reflected gross_income of dollar_figure expenses of dollar_figure and a resultant net_loss of dollar_figure the expenses comprised mortgage interest of dollar_figure office expenses of dollar_figure travel of dollar_figure meals and entertainment of dollar_figure utilities of dollar_figure and other expenses of dollar_figure the other expenses were explained as follows tax payer elects to be a mark to market trader code sec_475 f a losses on mark to market trades and holdings at year end- see attached schedule the attached schedule listed securities lots each with a date acquired and date sold between january and date and reflected a net_loss on the transactions of dollar_figure appended below the listing was the statement as of there were no open positions to mark to market the transactions were conducted through the account held in mr arberg’s name at charles schwab a schedule d capital_gains_and_losses was also attached to the return and repeated in an annotation that tax payer elects to be a mark to market trader under code sec_475 f a continued introduced by respondent at trial and was admitted into evidence the parties also included amongst the stipulated exhibits a copy of a schedule c characterized in the attendant stipulation as having been attached to the return the court is satisfied given the discussions at trial and particularly in light of fact that the schedule c attached to the unsigned return is identical to the stipulated copy that the unsigned copy of the complete return is an accurate representation of the return filed by mr arberg for that year for mr arberg again filed a separate_return showing wage income dollar_figure rounded from lasertron and also attaching a schedule c for a mark to market trading business the schedule c reported gross_income of zero expenses of dollar_figure comprising dollar_figure for car and truck expenses dollar_figure for travel_expenses and dollar_figure for other expenses and a net_loss of dollar_figure the dollar_figure for other expenses was described as loss on market trades and holdings at december an attached schedule listed three securities lots each with a respective date acquired and date sold between february and date for the dollar_figure total net_loss on the transactions these trades were apparently conducted through an account in mr arberg’s name at salomon smith barney as in a schedule d was also attached to the return and bore the notation taxpayer has elected bo sic be a mark to market trader under irc sect f a ms quinn likewise filed a separate_return for the return reported inter alia wage income of dollar_figure and net short-term_capital_gains from schedule d of dollar_figure the dollar_figure in net short-term_capital_gains was derived from gross short-term sales proceeds of dollar_figure shown on the schedule d the trades underlying the reported capital_gains on stock sales were conducted through the e trade account in ms quinn’s name for petitioners filed a joint form_1040 reporting wage income of dollar_figure dollar_figure of which was earned by mr arberg from corning lasertron and a dollar_figure loss from an attached schedule c for mr arberg’s mark to market trading business the schedule c detailed the following gross_income dollar_figure expenses other interest legal and professional services office expense travel meals and entertainment other expenses big_number big_number big_number big_number big_number big_number total expenses net_loss big_number big_number attached statements described the gross_income as mark to market gains on open positions at and listed the components of the other expenses loss on market trades and holdings at date telephone expenses computer expenses training seminars dollar_figure big_number big_number big_number the dollar_figure loss was calculated by deducting cost_basis from dollar_figure in gross_proceeds less commissions received on trades during in the e trade account in ms quinn’s name e trade securities inc reported to the internal_revenue_service irs stock and bond sales in the name of ms quinn totaling dollar_figure for irs examinations mr arberg’s tax_return was examined by the irs and a notice_of_deficiency was issued to mr arberg on date in the notice the irs disallowed the dollar_figure in travel_expenses and dollar_figure of car and truck expenses claimed on the schedule c and instead recharacterized those amounts as miscellaneous unreimbursed employee_expenses on schedule a itemized_deductions the changes resulted in a deficiency of dollar_figure mr arberg on date signed a form_5564 notice_of_deficiency waiver agreeing to immediate_assessment and collection of the proposed deficiency which waiver was received by the irs in august of meanwhile on date the irs commenced an examination of petitioners’ joint_return for during that examination in march of petitioners provided the irs with an unsigned joint form 1040x amended u s individual_income_tax_return for and an unsigned revised form_1040 for reflecting the changes noted on the form 1040x the returns were not intended to be filed or processed but purported to set forth petitioners’ position for purposes of the audit as relevant here the principal difference between the original and the revised returns pertained to the reporting of the originally claimed schedule c loss petitioners’ revised position entailed two schedules c for mr arberg one addressed his business as a trader in securities - mark-to-market accounting that schedule c reported zero gross_income and claimed expenses of dollar_figure for depreciation dollar_figure for other interest dollar_figure for office expenses dollar_figure for supplies dollar_figure for travel and dollar_figure for other expenses comprising dollar_figure for trading seminars and dollar_figure for trading telephone the resultant net_loss for the alleged securities business was dollar_figure the other schedule c dealt with a business labeled consultant reported gross_income was again zero and the expenses enumerated were dollar_figure for supplies dollar_figure for travel dollar_figure for meals and entertainment and dollar_figure for other expenses telephone those figures led to a net_loss of dollar_figure for the consultant business and a total claimed schedule c loss for both business of dollar_figure the revised position also incorporated a form_4797 sales of business property reporting an ordinary_loss of dollar_figure an attached statement detailed that the claimed loss was computed from three components a dollar_figure loss on trader transactions in the e trade securities account calculated by subtracting an aggregate basis of dollar_figure from an aggregate sales_price of dollar_figure a dollar_figure gain on trader transaction in the e trade securities account and a dollar_figure transfer commission rebate hence with a few concessions petitioners’ revised position essentially restructured the reporting of their claimed business_losses the position did not however alter the substance of their stance that activity in the e trade account should generate ordinary_income and losses because mr arberg qualified as a trader in securities and that various business_expenses incurred by him were deductible under sec_162 the examination culminated in the issuance of a notice_of_deficiency to petitioners’ for on date the notice was based on the reporting in the original return respondent therein disallowed all income and expenses claimed on the schedule c but permitted a portion of the disallowed expenses as miscellaneous unreimbursed employee_expenses principally of mr arberg or investment_expenses of ms quinn on schedule a the attached explanation of adjustments noted inter alia that melissa a quinn had not elected to use the mark to market accounting_method for her trades in securities or commodities and that petitioners had not established that the claimed expenses were incurred and or paid for ordinary and necessary business purposes the instant petition and litigation followed opinion i preliminary matters a amendment to answer trial in this case was held on date on date respondent filed a motion for leave to file amendment to answer and lodged therewith the corresponding amendment to answer respondent seeks through the amendment to conform the pleadings to the evidence adduced at trial and based on that evidence specifically to raise the duty_of_consistency as an affirmative defense supporting the determination made in the notice_of_deficiency petitioners on date filed an objection to respondent’s motion generally alleging dilatoriness and prejudice since opening briefs had meanwhile been filed on april and the court advised the parties by order dated date that it intended to rule on the motion in conjunction with the opinion otherwise addressing the substantive matters in this case and that the parties should prepare their reply briefs so as to deal with the duty_of_consistency in the event that respondent’s motion was ultimately granted rule governs amended and supplemental pleadings rule a covers amendments generally and provides in effect that after a responsive pleading is served or days if no responsive pleading is permitted a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires like rule a of the federal rules of civil procedure from which it is derived rule a reflects a liberal attitude toward amendment of pleadings 60_tc_1089 explanatory note accompanying promulgation of rule as such it tempers rule sec_34 and sec_39 which essentially deem waived any issue or affirmative defense not pleaded the u s supreme court has interpreted the freely given language of the rule a as follows if the underlying facts or circumstances relied upon by a plaintiff may be a proper subject of relief he ought to be afforded an opportunity to test his claim on the merits in the absence of any apparent or declared reason--such as undue delay bad faith or dilatory motive on the part of the movant repeated failure to cure deficiencies by amendments previously allowed undue prejudice to the opposing party by virtue of allowance of the amendment futility of amendment etc --the leave sought should as the rules require be freely given 371_us_178 respondent’s motion is premised particularly on rule b which reads b amendments to conform to the evidence issues tried by consent when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings the court upon motion of any party at any time may allow such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues but failure to amend does not affect the result of the trial of these issues whether to permit such an amendment to conform pleadings to the evidence is a matter within the sound discretion of the court e g 304_f2d_136 9th cir 110_tc_172 bhattacharyya v commissioner tcmemo_2007_19 it is well settled both that amendment under rule may be allowed at any time in a tax_court proceeding through entry of decision and that an affirmative defense may properly be pleaded through the vehicle of a motion to conform under rule b e g 265_f2d_885 10th cir affg o’shea v commissioner tcmemo_1957_15 and tcmemo_1957_ 103_tc_525 ndollar_figure affd 100_f3d_778 10th cir 53_tc_330 n pierce v commissioner tcmemo_2003_188 the touchstone in evaluating whether to allow an amendment to conform pleadings to the evidence is the existence of unfair surprise or prejudice to the nonmoving party e g foman v davis supra pincite estate of quick v commissioner supra pincite 98_tc_383 64_tc_989 bhattacharyya v commissioner supra pierce v commissioner supra such surprise or prejudice in turn rests largely on evidentiary and other considerations bearing on the nonmovant’s opportunity to respond for instance this and other courts may take into account whether the nonmovant would be prevented from presenting evidence that might have been introduced if the matter had been raised earlier whether the evidence that supports the unpleaded issue was introduced without objection whether the movant delayed unduly in raising the matter and the like e g foman v davis supra pincite 10_f3d_305 5th cir estate of quick v commissioner supra pincite lefever v commissioner supra pincite n kroh v commissioner supra pincite 84_tc_985 markwardt v commissioner supra pincite bhattacharyya v commissioner supra pierce v commissioner supra here as noted respondent seeks to amend the answer to raise the affirmative defense of the duty_of_consistency as an alternative or supplemental position in support of the determined deficiency respondent argues that the duty_of_consistency should prevent petitioners from maintaining that ownership of the e trade account or the losses generated by trades therein are attributable to other than ms quinn as will be explained in greater detail below two items of evidence offer the primary support for this position the most crucial element is testimony by ms quinn at trial concerning the reporting of transactions in the e trade account on her tax_return this testimony was solicited by counsel for respondent on cross-examination and the question generated no objection from petitioners’ counsel that testimony is then corroborated by copies of records maintained in irs computer systems with respect to ms quinn’s return the records were offered as an exhibit by respondent’s counsel at trial and were after review admitted without objection from petitioners’ counsel petitioners filed an objection to respondent’s motion for leave to file amendment to answer the 2-page document makes a number of references to dilatoriness on the part of respondent and contains repeated statements to the effect that respondent has failed to offer reasons why amendment was not sought prior to trial petitioners also allude generally to prejudice but in only one context do they expound upon such allegations with anything that might be considered a more particularized explanation of how they would be disadvantaged respondent’s dilatory motion will seriously impede the filing of post-trial briefs in this case as respondent’s motion will not be decided upon by this court until after the submission of petitioners’ post-trial brief petitioners will therefore be prejudiced in their compliance with this court’s post-trial briefing schedule petitioners further suggest that their cooperation should have bearing on our disposition of the motion with respect to petitioners’ principal complaint that respondent is guilty of extreme and unexplained dilatoriness the court cannot agree respondent’s motion is made expressly as a motion to conform the pleadings to the evidence as such it is premised on rule b and must necessarily be brought after the underlying issues have been tried respondent also notes specifically that the testimony and evidence introduced at trial led respondent to raise the duty_of_consistency defense that is the subject of the amendment sought the reason for moving at this juncture posttrial is clear furthermore given that transcripts of the proceedings would typically have been received by the parties in early march and respondent would have required a reasonable period of time to review the testimony research the issue and prepare the motion and amendment the date filing_date would not appear to signal any unreasonable delay concerning petitioners’ generalized references to prejudice they have failed even to suggest that they possess relevant evidence that would have been introduced had the issue been earlier raised see lilley v commissioner tcmemo_1989_602 petitioner does not suggest that he has evidence which might have been offered at trial to overcome an affirmative defense raised under rule affd without published opinion 925_f2d_417 3d cir nor do they suggest any manner in which their preparation or strategy for trying the case might have differed as to their more targeted references to the briefing schedule the court acted to assuage such concerns by advising the parties to address the duty_of_consistency in their reply briefs and extending the time for them to do so finally regarding their allusions to cooperation the court would simply note that respondent in this case filed a motion to compel production of documents and a motion to compel responses to interrogatories both of which the court found appropriate to grant suffice it to say that the record does not support any suggestion on petitioners’ part that their cooperation has been exemplary on reply brief petitioners essentially reprise their objections to permitting respondent to raise the duty_of_consistency posttrial and in apparent disregard of the warning in the court’s date order make no meaningful attempt to address the substance of the affirmative defense in opposing amendment they also make the somewhat baffling allegation that respondent’s motion to amend is premised on a contention that respondent only learned at trial of petitioners’ position that ms quinn was restricted from trading in securities on account of her employment respondent however takes no such stance as previously explained the critical information obtained at trial on which respondent’s motion is based pertains to ms quinn’s tax reporting petitioners’ assertions as to the restrictions on ms quinn’s trading activities were expressly articulated in both the petition and their pretrial memorandum and in a letter a copy of which they attached to their reply brief sent to the irs during the examination process nothing in respondent’s submissions can reasonably be interpreted to propound otherwise most importantly petitioners continue to make only generalized references to surprise and disadvantage without providing any specifics as to how they might be prejudiced in presenting relevant evidence hence the court is faced with a situation where the evidence on which respondent’s amendment is based was introduced at trial without objection from petitioners and where petitioners have not offered any particularized explanation of how their opportunity to present their case will be prejudiced by permitting the amendment accordingly the court concludes that the issue of the duty_of_consistency was tried by implied consent and that the answer may properly be amended under rule b to conform to the evidence introduced at trial respondent’s motion shall be granted interestingly much of the balance of petitioners’ reply brief is devoted to an argument that petitioners’ uncontroverted testimony must be given substantial weight that ie crediting ms quinn’s testimony with respect to her reporting is essentially what the court will do to the extent that respondent’s position as to the duty_of_consistency is sustained b burden_of_proof as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving error therein rule a 290_us_111 additionally taxpayers are required to maintain records sufficient to establish the existence and amount of all items reported on the tax_return including both income and offsets or deductions therefrom sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs deductions in particular are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a there exist however several exceptions that may modify the foregoing general_rule one is sec_7491 with principles relevant to deficiency determinations set forth in subsection a and rules governing penalties and additions to tax addressed in subsection c sec_7491 may shift the burden to the commissioner with respect to factual issues affecting liability for tax where the taxpayer introduces credible_evidence but the provision operates only where the taxpayer establishes that he or she has complied under sec_7491 with all substantiation requirements has maintained all required records and has cooperated with reasonable requests for witnesses information documents meetings and interviews see h conf rept pincite 1998_3_cb_747 here petitioners have made no argument directed towards burden_of_proof and consequently have not shown that all prerequisites for a shift of burden have been met in addition leaving aside issues of substantiation recounted more fully below the above-mentioned motions to compel production of documents and responses to interrogatories would suggest that petitioners’ cooperation has been less than exemplary the court therefore cannot conclude that sec_7491 effects any shift of burden in the instant case sec_7491 provides that the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions 116_tc_438 rather it is the taxpayer’s responsibility to raise those issues id the court’s conclusions with respect to burden under sec_7491 will be detailed infra in conjunction with our discussion of the sec_6662 penalty in a similar vein sec_6201 states sec_6201 required reasonable verification of information returns --in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary under subpart b or c of part iii of subchapter_a of chapter by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return again to the extent that respondent in determining the disputed deficiency may have relied upon third-party information returns reporting matters related to pertinent securities transactions the full cooperation prerequisites for application of sec_6201 would appear to render the statute inoperative here lastly a further exception is relevant to this proceeding the commissioner bears the burden_of_proof with respect to any affirmative defense or new_matter raised in the answer rule a as just described by amendment to answer respondent here expressly pleads the duty_of_consistency as an affirmative defense see 105_tc_324 ndollar_figure characterizing the duty_of_consistency as an affirmative defense to summarize then the burden rests on petitioners to establish facts to overcome the determinations made in the notice_of_deficiency or to support any revised position raised during the examination of their return respondent however must shoulder the burden of showing applicability of the duty_of_consistency to the extent that respondent seeks to rely on the doctrine to prevent petitioners from taking a position contrary to one maintained in a prior year see janis v commissioner tcmemo_2004_117 noting the commissioner’s burden_of_proof on a duty_of_consistency defense affd 461_f3d_1080 9th cir affd 469_f3d_256 2d cir ii treatment of securities transactions a contentions of the parties petitioners argue that gains and losses derived from transactions in the e trade account are properly treated as ordinary rather than capital in nature their position in this regard rests on two principal contentions first they assert that the trades in the e trade account are properly treated as trades of mr arberg not ms quinn as support for this claim they look to an alleged power_of_attorney to trust law in the state of georgia and to what they characterize as the legal preclusion doctrine second they maintain that mr arberg qualifies as a trader within the meaning of sec_475 conversely respondent advances as a primary position that ownership of and trades in the e trade account must be attributed to ms quinn respondent has noted in this connection both the duty_of_consistency and the danielson_rule as well as the insufficiency of any theory premised on a power_of_attorney as an alternative position respondent maintains that even if the account and trades are attributed to mr arberg he fails to qualify as a trader in securities for purposes of sec_475 b general rules re federal tax treatment of securities transactions and trading for federal tax purposes transactions in securities are conducted in one of three capacities ie as a dealer a trader or an investor and the tax treatment of a given transaction turns upon which of these characterizations applies e g 89_tc_445 chen v commissioner tcmemo_2004_132 boatner v commissioner tcmemo_1997_379 affd without published opinion 164_f3d_629 9th cir dealers are those who are engaged in the business of buying and selling securities and whose business involves sales to customers e g king v commissioner supra pincite chen v commissioner supra boatner v commissioner supra securities in the hands of dealers are therefore excluded from the definition of a capital_asset falling within the exception for property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 see also king v commissioner supra pincite chen v commissioner supra boatner v commissioner supra as a result a dealer’s sales of securities are the equivalent of sales of inventory and produce ordinary gains and losses e g king v commissioner supra pincite chen v commissioner supra boatner v commissioner supra attendant business_expenses are deductible under sec_162 and interest is not subject_to the restrictions under sec_163 on the deduction of investment_interest e g king v commissioner supra pincite traders like dealers are engaged in the trade_or_business of selling securities but they do so for their own account e g 771_f2d_269 7th cir affg 82_tc_793 affd 480_us_23 721_f2d_810 fed cir king v commissioner supra pincite chen v commissioner supra boatner v commissioner supra hence their securities are not excluded from the definition of a capital_asset due to the absence of customers and sales thereof produce capital_gains_and_losses under generally applicable principles e g king v commissioner supra pincite chen v commissioner supra boatner v commissioner supra because of the trade_or_business context however expenses are deductible under sec_162 and the interest limitations of sec_163 do not apply e g king v commissioner supra pincite boatner v commissioner supra investors likewise buy and sell for their own account but they are not considered to be in the trade_or_business of selling securities e g groetzinger v commissioner supra pincite moller v united_states supra pincite king v commissioner supra pincite chen v commissioner supra boatner v commissioner supra mayer v commissioner tcmemo_1994_209 expenses are deductible only under sec_212 as itemized_deductions and deduction of interest is restricted by sec_163 e g king v commissioner supra pincite boatner v commissioner supra mayer v commissioner supra their transactions too are capital in nature e g king v commissioner supra pincite chen v commissioner supra boatner v commissioner supra nonetheless a distinction relevant here exists between a trader and an investor with respect to capital treatment only a trader and not an investor is entitled to make a mark-to-market_election pursuant to sec_475 with the consequence that gains and losses are treated as ordinary in character under sec_475 and f d e g 126_tc_279 knish v commissioner tcmemo_2006_268 lehrer v commissioner tcmemo_2005_167 chen v commissioner supra ordinary losses are thereby made available to offset ordinary_income and are not subject_to the dollar_figure or dollar_figure limitation imposed by sec_1211 on the deduction by an individual of capital losses in excess of capital_gains e g vines v commissioner supra pincite knish v commissioner supra lehrer v commissioner supra chen v commissioner supra c attribution of e trade transactions the doctrine_of the duty_of_consistency also known as quasi-estoppel is among the equitable principles applicable in this court e g 854_f2d_755 5th cir affg 87_tc_1087 cluck v commissioner t c pincite lefever v commissioner t c pincite janis v commissioner tcmemo_2004_117 the doctrine derived from r h stea291_us_54 rests upon the premise that a taxpayer has a duty to be consistent in the tax treatment of items and will not be permitted to benefit from the taxpayer’s own prior error or omission e g herrington v commissioner supra pincite 713_f2d_662 11th cir 495_f2d_211 8th cir 109_tc_290 affd without published opinion 212_f3d_600 11th cir lefever v commissioner supra pincite janis v commissioner supra this duty operates to preclude the taxpayer from taking a position in an earlier year and a contrary position in a later year after expiration of the statute_of_limitations on the earlier year e g herrington v commissioner supra pincite shook v united_states supra pincite beltzer v united_states supra pincite estate of letts v commissioner supra pincite cluck v commissioner supra pincite lefever v commissioner supra pincite janis v commissioner supra in practice the doctrine prevents a taxpayer from claiming that he or she should have paid more tax before and so avoiding the present tax estate of letts v commissioner supra pincite an exception exists in that the doctrine is not applicable to pure questions of law as opposed to questions of fact and mixed questions of fact and law e g herrington v commissioner supra pincite estate of letts v commissioner supra pincite both this and other courts including the court_of_appeals for the eleventh circuit to which appeal in the instant case would normally lie identify three elements as conditions precedent to application of the duty_of_consistency the taxpayer has made a representation of fact or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that fact for that year and the taxpayer desires to change the representation previously made in a later year after the statute_of_limitations bars adjustments for the earlier year e g herrington v commissioner supra pincite shook v united_states supra pincite beltzer v united_states supra pincite estate of letts v commissioner supra pincite cluck v commissioner supra pincite lefever v commissioner supra pincite janis v commissioner supra turning to the case at bar the court first considers whether petitioners have in their tax reporting made a pertinent representation of fact in this connection a taxpayer’s treatment of an item on a return can be a representation that facts exist which are consistent with how the taxpayer reports the item on the return estate of letts v commissioner supra pincite throughout this proceeding petitioners have maintained that from the time the e trade account was established in mr arberg conducted all trading activity taking place therein nonetheless on her separate tax_return for ms quinn reported proceeds from transactions in the e trade account as capital_gain conversely on his separate tax_return for mr arberg did not report any proceeds from transactions in the e trade account whether as ordinary_income or otherwise the above-described reporting constitutes a representation that ms quinn is the owner of the e trade account that gains and losses therein are properly attributable to her and that such transactions are capital in nature accordingly the first element for the duty_of_consistency is satisfied the second inquiry is whether respondent acquiesced in or relied on the facts attested by petitioners’ reporting caselaw establishes that the necessary acquiescence exists where a taxpayer’s return is accepted as filed examination of the return is not required e g estate of letts v commissioner supra pincite lefever v commissioner supra pincite bentley court ii ltd pship v commissioner tcmemo_2006_113 here respondent accepted ms quinn’s return reporting capital_gain as filed mr arberg’s return was examined and changes were made but no adjustment to include gains from transactions in the e trade account was involved the resultant deficiency was agreed to by mr arberg and assessed by the irs hence the second element poses no barrier to application of the duty_of_consistency the third question probes whether the taxpayer is changing a representation previously made after the time to assess additional tax for the earlier year has passed petitioners as reflected in their joint_return and revised return for and in their arguments herein seek to alter their reporting position to contend that ownership of and or proceeds of transactions in the e trade account are attributable to mr arberg and are ordinary in nature furthermore the record indicates and respondent states that any opportunity to assess additional taxes for based on this changed position would have expired and petitioners have at no time alleged to the contrary the general statue of limitations on assessment pursuant to sec_6501 i sec_3 years from the date the return is filed the statutory period for a return would therefore typically terminate in to the extent it could be argued that petitioners’ change in position was timely disclosed to the irs the court would reject any such suggestion in the unique circumstances of this case although petitioners filed their return in april of and provided their revised return in march of mr arberg on date signed a form_5564 notice_of_deficiency waiver with respect to the last documentary submission reflected by the record as having been given to the irs prior to expiration of the period of limitations for regarding petitioners’ and reporting of the e trade account would thus seem to reaffirm the original reporting of the account as other than mr arberg’s additionally as of the time motions to compel were filed in this case in december of respondent represented that petitioners still had not provided documentation of the transfers of cash employed to open the e trade account or of the trades conducted therein given this convoluted trail the court agrees with respondent that the substance of what petitioners had claimed at various junctures and were now claiming concerning the e trade account only became clear enough adequately to disclose a change in position and support a duty_of_consistency argument through testimony elicited at trial on these facts the court concludes that all three elements for application of the duty_of_consistency are met where the three prongs of the test are met the consequence is that the commissioner may act as if the previous representation remains true even if it is not and the taxpayer is barred from asserting to the contrary e g herrington v commissioner f 2d pincite estate of letts v commissioner t c pincite janis v commissioner tcmemo_2004_117 hence petitioners here are properly estopped from claiming that ownership of or proceeds from transactions in the e trade account are attributable to other than ms quinn as a result petitioners’ various arguments regarding attribution to mr arberg even if otherwise legally meritorious cannot be sustained the court therefore need not further consider petitioners’ contentions with respect to an alleged power_of_attorney to trust law in the state of georgia or to their so- called legal preclusion doctrine however for the sake of completeness the court would note briefly that even if the court were to deny respondent’s motion and or rule against respondent on the duty_of_consistency argument none of the theories advanced by petitioners would be sufficient to overcome the form of the e trade account and thus to show that transactions therein should be considered those of mr arberg to highlight a few shortcomings the court would begin by observing that petitioners have generally failed to introduce evidence that would establish the factual predicate for the doctrines they cite as to an alleged power_of_attorney petitioners have not proffered even one document related to any such grant of authority furthermore even if the record corroborated a power_of_attorney in favor of mr arberg that fact would actually cut against petitioners’ position indicating instead that mr arberg was acting on ms quinn’s behalf and dealing with her property not his own likewise to show either a resulting or a constructive trust under georgia law petitioners would need as a threshold matter to establish the source of the funding for the e trade account see ga code ann secs yet petitioners did not introduce any document related to tracing the moneys deposited in the e trade account or for that matter even to the opening of the account and only testified generally that funds came from mr arberg’s work they made no explicit claim regarding an exclusive source and certainly offered no information as to the possibility of prior commingling nor did they discuss or address any other potentially relevant issues lastly with respect to their so-called legal preclusion doctrine petitioners have again failed to make a predicate factual showing see 405_us_394 declining to permit allocation of income by the commissioner under sec_482 to a taxpayer that he did not receive and that he was prohibited from receiving although petitioners state on brief that ms quinn was prohibited due to her employment from beneficially owning a securities account or trading in securities for her own account they testified that she received permission from her supervisor to establish the e trade account they introduced no evidence or testimony to delineate the parameters or conditions of any such permission so the court is unable to evaluate limitations as to this particular account accordingly without even delving into the host of legal strictures and requisites that would bear upon the applicability of petitioners’ theories the court is satisfied that patent deficiencies in the underlying factual record would short circuit petitioners’ attempts to reach their desired result through these avenues therefore the transactions in the e trade account must be treated as those of ms quinn whether because of the duty_of_consistency or because petitioners have failed to meet their burden_of_proof in overcoming the basis for respondent’s deficiency determinations as a consequence of the above ie that transactions in the e trade account cannot be treated as those of mr arberg in conjunction with the fact that petitioners have never contended or proffered evidence to show that mr arberg engaged in trading through other accounts in or that ms quinn was a trader in securities the court need not probe further into the qualifications for trader status a priori one to whom particular securities transactions cannot be attributed cannot be said to be in the business of trading those securities for his or her own account sec_475 trader status and attendant ordinary_loss treatment is thus unavailable in any event iii expense deductions deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms new colonial ice co v helvering u s pincite see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 in contrast precludes deduction of personal living or family_expenses the breadth of sec_162 is tempered by the requirement that any amount claimed as a business_expense must be substantiated and taxpayers are required to maintain records sufficient therefor sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 furthermore business_expenses described in sec_274 are subject_to rules of substantiation that supersede the doctrine_of cohan v commissioner supra 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property as defined in sec_280f and including passenger automobiles computer equipment and cellular telephones unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or use and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 on this issue petitioners neither at trial nor on brief offered argument directed towards the deductibility of any of the specific expenses disallowed or recharacterized by respondent rather their contentions seem to be confined to the following generalized paragraph on reply brief similarly respondent repeatedly contends in his brief eg pincite that petitioners failed to substantiate the deductions claimed in the return for the year in issue again this is a fantasy on the part of respondent’s counsel for example exhibit 8-p containing documentary support for itemized_deductions for the year in issue is nearly one inch thick the referenced exhibit is in fact exhibit 7-p exhibit 8-r is a 5-page copy of respondent’s interrogatories to petitioners and consists of dozens of pages of photocopied tickets receipts bills and invoices some of which are illegible interspersed with a few lists purporting to summarize totals by category none of the materials establish a connection between the expense incurred and any particular business activity of petitioners as alluded to previously respondent disallowed certain of the expenses in their entirety while permitting a large percentage to be claimed as miscellaneous deductions on schedule a petitioners’ failure to address individual expenditures leaves their position at this juncture unclear to the extent that they continue to maintain that the expenses should be allowed on schedule c as attributed to a securities trading and or consulting business of mr arberg suffice it to say that nothing in the record links any given outlay to a sole_proprietorship venture conducted by mr arberg much less demonstrates any rational basis for allocating many of the claimed items between the alleged securities trading and consulting as separate schedule c business activities even more fundamentally the court would reiterate that the lack of securities trades attributable to mr arberg preempts the contention that he was involved in a securities trading business through the e trade account similarly the following nebulous testimony hardly establishes the bona fides and contours of a consulting business in or suggests types of expenses that might have been incurred q completed when were the services for si diamond a in the late 1990s q did there come a time that you performed services for si diamond later a yes i think i did again in or i think i did again actually i know i did so again no i think it was q did those services commence in late a it’s possible yes i mean i would have to see a piece of paper to remind me in this connection it is also noteworthy that the schedule c for the alleged consulting business incorporated in petitioners’ revised form_1040 for reports no gross_receipts accordingly multiple grounds exists for the sustaining of respondent’s determinations in general the collection of photocopied receipts etc is absent further explanation insufficient even to satisfy the threshold sec_162 requirement of showing that the amount was paid_or_incurred in carrying on a particular trade_or_business a fortiori for the travel meals and entertainment and computer expenses such evidence necessarily falls short of meeting the heightened substantiation requisites of sec_274 the dearth of relevant testimony compounds these shortcomings and the disallowed or questionable nature of the alleged underlying businesses raises yet another barrier in addition with respect to the dollar_figure claimed as other interest certain further rules come into play the record establishes that dollar_figure was incurred as margin interest on the e trade account however because the court has concluded that activity in the e trade account must be attributed to ms quinn and because no claim or showing has been made that ms quinn conducted a securities trading business the limitations of sec_163 with respect to investment_interest would be applicable moreover since petitioners have offered no substantiation concerning any offsetting investment_income the court is not in a position to evaluate petitioners’ situation within the strictures of sec_163 and thereby to conclude that any amount would be allowable for deduction in or available for carryover in future years to summarize petitioners are not entitled to claimed expenses except as allowed by respondent as miscellaneous deductions on schedule a iv accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard caselaw similarly states that ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to regulations ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement is declared by sec_6662 to exist where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation for purposes of this computation the amount of the understatement is reduced to the extent attributable to an item for which there existed substantial_authority for the taxpayer’s treatment thereof or with respect to which relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there existed a reasonable basis for the taxpayer’s treatment of the item see sec_6662 an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 penalty id see also 469_us_241 freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional must show at minimum the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also eg 425_f3d_1203 n 9th cir quoting verbatim and with approval the above three-prong test affg 121_tc_89 68_f3d_868 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir 70_tc_158 59_tc_473 ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 as previously indicated sec_7491 places the burden of production on the commissioner the notice_of_deficiency issued to petitioners asserted applicability of the sec_6662 penalty on account of both negligence and or substantial_understatement see sec_6662 respondent on brief likewise discusses both bases petitioners on the other hand proffer no argument on brief with respect to the penalty and at no time have they adduced any testimony or other evidence directed specifically thereto they apparently rely on the position that they are not liable for the deficiency from which the penalty derives the record in this case satisfies respondent’s burden of production under sec_7491 with respect to both negligence and substantial_understatement the dearth of pertinent records the unexplained inconsistencies in treatment of the e trade account and mr arberg’s various alleged businesses and an understatement well in excess of the statutory percent or dollar_figure limit are illustrative with this threshold showing the burden shifts to petitioners to establish that they acted with reasonable_cause and in good_faith one key feature of this litigation preempts any conclusion of good_faith petitioners have never attempted to explain why they claimed capital treatment when the e trade account generated gains then changed course the following year to claim ordinary_income treatment when the account generated losses absent some offer of justification the appearance of manipulation or selective application of the tax rules to achieve an advantage is unavoidable the court sustains imposition of the sec_6662 accuracy-related_penalty to reflect the foregoing an appropriate order and decision for respondent will be entered
